        Case 1:21-cv-00858-APM Document 10-2 Filed 06/24/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

    JAMES BLASSINGAME and                    )
    SIDNEY HEMBY                             )
                                             )
                             Plaintiffs,     )
                                             )
        v.                                   )
                                             ) Civil Case No. 1:21-cv-00858-APM
    DONALD J. TRUMP                          )
                                             )
                             Defendant.      )
                                             )
                                             )

                                     [PROPOSED] ORDER

       Upon consideration of Defendant’s Motion to Dismiss and arguments in

the accompanying memorandum, any opposition thereto, any oral arguments

before this Court and because the Court finds good cause, it is hereby

       ORDERED that Defendant Donald J. Trump’s Motion to Dismiss is

GRANTED, with prejudice.

       The Court hereby enters judgment in favor of Defendant Donald J. Trump on

all of Plaintiffs’ claims.

       SO ORDERED.



Dated: ___________________                     ____________________________
                                               The Honorable Amit P. Mehta
                                               United States District Judge
